 
Exhibit 10.1
 
 
[image00002.jpg]
Dean Krutty
Executive Vice President, Operations – North America and Acting CEO
Arotech Corporation


1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Tel:  (734) 761-5836   Fax:  (734) 761-5368
http://www.arotech.com
Nasdaq Global Market: ARTX
Writer’s e-mail: krutty@arotechusa.com

 
January 26, 2017
Mr. Thomas J. Paup
c/o Arotech Corporation
1229 Oak Valley Road
Ann Arbor, Michigan 48108
Re: Third Amended and Restated Employment Agreement
Dear Tom:
In connection with your Third Amended and Restated Employment Agreement with
Arotech Corporation effective as of May 1, 2013, as amended (the “Agreement”),
we wish to further amend the Agreement in certain respects. All capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
such terms in the Agreement.
1.
Notwithstanding the terms of Section 5 of the Agreement, the termination date of
the Agreement is extended to March 31, 2018.

In all other respects, the terms of the Agreement will govern the relationship
between us.
If the foregoing is acceptable to you, kindly sign this letter in the space
provided for your signature below, whereupon this letter will become a binding
amendment to the Agreement.
Sincerely yours,
AROTECH CORPORATION



By:  /s/ Dean Krutty                                                        

Dean Krutty
Executive Vice President, Operations – North
America and Acting CEO



ACCEPTED AND AGREED:


                      /s/ Thomas J. Paup                          
 Thomas J. Paup